Case 1:19-cv-02023-STV Document 18 Filed 09/09/19 USDC Colorado Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:19-cv-02023-STV

FRED NEKOUEE, individually,             :
                                        :
                 Plaintiff,             :
                                        :
vs.                                     :
                                        :
RLET PROPERTIES OMX, LLC, a Colorado :
limited liability company; and          :
                                        :
OFFICEMAX NORTH AMERICA, INC., an :
Ohio corporation;                       :
                                        :
                                        :
                 Defendants.            :
_______________________________________ /

                                  NOTICE OF SETTLEMENT

       Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby advises the

Court that the Defendants have reached a settlement in principle with Plaintiff Fred Nekouee.

Said parties expect to finalize the settlement in the next 21 days.

                                                      Respectfully submitted,

                                                      s/Robert J. Vincze
                                                      Robert J. Vincze (CO #28399)
                                                      Law Offices of Robert J. Vincze
                                                      PO Box 792
                                                      Andover, Kansas 67002
                                                      Phone: 303-204-8207
                                                      Email: vinczelaw@att.net
                                                      Attorney for Plaintiff Fred Nekouee


                               CERTIFICATE OF SERVICE

       I certify that on September 9, 2019, I electronically filed the foregoing Notice with the
Clerk of the Court using the CM/ECF system.
                                                     s/Robert J. Vincze (CO #28399)
